Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 28 Feb 2022.
Claims 1 and 7-10 were amended.
Claims 1-10 are currently pending and have been examined.

Response to Arguments
Regarding the claim interpretation:
Applicant's arguments filed 28 Feb 2022 have been fully considered but they are not persuasive. Applicant has amended the independent claim to recite, in relevant part, “a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware configured to operate as,” emphasis added. It is unclear, from the plain language of the claims, whether the hardware processor executing software is the same as or different than “a cooperation of the software and the hardware,” emphasis added. These elements are being interpreted as different elements, as set forth below. Accordingly, it is unclear what “a cooperation of the software and the hardware” entails with respect to the elements interpreted under 112(f), and the structural modifier “hardware” is not sufficiently incorporated with the functional language and generic placeholder terms set forth below. Therefore, Applicant’s arguments are not persuasive. The interpretation is maintained and a rejection under 35 U.S.C. 112(b) made below.
Regarding the rejection under 35 U.S.C. 101
Applicant’s arguments have been fully considered but they are not persuasive. Applicant asserts that the claims recite a practical application because they recite “allowing an owner of a vehicle to selectively rent the vehicle for use by another (e.g., a renter) based on matching rental conditions (of the owner) and usage conditions (of the renter).” Applicant’s remarks, p. 6. Applicant also asserts that the claims recite “determining an inventive rate for the owner to rent the vehicle based on a rental fee determined from the vehicle and additional facilities of the vehicle,” which Applicant asserts is a practical application. Id. Even accepting as true Applicant’s characterization of the function of the claims, this is an improvement in the abstract idea of car sharing, which falls within the “certain methods of organizing human activity” grouping of abstract ideas. An improvement to the judicial exception alone is insufficient to result in a practical application or significantly more than the abstract idea. See at least MPEP 2106.05(a). 
Regarding the rejection under 35 U.S.C. 102/103
Applicant’s arguments with have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the first and second acquirers that acquire and store information in claim 1;
the incentive rate determiner that determines an incentive rate in claims 1-6; and 
the user-oriented service information provider of claims 7 and 8.
Applicant’s amendments to the independent claim and claims 7 and 8 recite, in relevant part, “wherein the hardware processor executing software, the hardware including circuitry, or the cooperation of the software and the hardware are further configured to operate as,” emphasis added. It is unclear whether the “cooperation of the software and the hardware” is a different, alternative element from the “hardware processor executing software.” However, these elements are being interpreted as different elements listed in a group of alternatives, because the Applicant has included both the disjunctive “or” and used different language for the two elements. Accordingly, these elements are construed as being intentionally recited as separate elements. Because the claim recites “cooperation of the software and the hardware are further configured to operate as” the elements listed above, it is unclear what the particular hardware may be and what functions are hardware or software functions. Therefore, these elements are not modified by sufficient structure for performing the claimed function. Since the elements are recited using generic placeholders, since the generic placeholder is modified by functional language, and since the elements are not modified by sufficient structure to perform the claimed function, they are being interpreted under 35 U.S.C. 112(f). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Applicant has amended the independent claim and claims 7 and 8 to recite “a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware configured to operate as,” emphasis added. It is unclear, from the plain language of the claim, whether the “hardware processor executing software” is a separate, alternative element from the “cooperation of the software and the hardware.” If the elements are intended to be separate elements, then the “cooperation of the software and the hardware” should be rewritten to recite “cooperation of [[the]] software and [[the]] hardware.” If they are intended to be the same elements, then they should not be recited with the disjunctive “or”. Appropriate correction is required. For purposes of examination, this is being interpreted as different elements due to the use of “or” and the recitation of the elements in different language. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1-8 recite a system, claim 9 recites a method, and claim 10 recites a computer readable non-transitory storage medium. These are statutory categories. 
Step 2A, prong 1: The independent claims recite acquiring rental conditions and vehicle information including information of additional facilities of a vehicle from an owner who rents the vehicle to a user; acquiring usage conditions from a user who borrows a vehicle; matching between a vehicle and a user on the basis of the rental conditions and the usage conditions; and determining an incentive rate that is a rate of an amount paid to the owner with respect to a rental fee determined based on the vehicle information and information of additional facilities of the vehicle, , wherein the additional facilities comprise at least one of a conference system, a video device, an acoustic device, and an autonomous driving feature. These steps constitute determining a price for a rental vehicle, which is a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements and do not meaningfully limit the abstract idea. In claim 1, the additional elements are the hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware, the first and second acquirer, the website, the user terminals, the matching processor, and the determiner. In claim 9 the additional elements are the website and the user terminals. In claim 10 the additional elements are the website, the user terminals, and the computer readable non-transitory storage medium having a program stored therein. Applicant’s originally filed specification discloses that the determiner, matching processor, and acquirers are generically recited computing hardware as in fig. 2 and corresponding paragraphs [0023]-[0025]. The user terminals are disclosed as being any number of computing elements as in paragraph [0021]. Therefore, the additional elements are generically recited elements used as a tool to implement the abstract idea. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B, prong 2: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Receiving or transmitting data over a network and electronic recordkeeping have been held by the courts to be insufficient to result in significantly more than the abstract idea. MPEP 2106.05(D)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.
Step 2A, prong 1: The dependent claims further limit the abstract idea with additional details of the commercial interaction, rules to be followed, or fundamental economic practices. Claims 2-6 recite various bases on which the rate determiner determines the incentive rate. Claim 7 recites providing information to a user. Claim 8 recites collecting vehicle purpose information, analyzing the information, and outputting the result of the analysis. These steps constitute at least one of a commercial interaction, rules to be followed, or fundamental economic practices. 
Step 2A, prong 2: Claims 7 and 8 recite a user-oriented service information provider. As with the acquirer and determiner of claim 1, fig. 2 and the corresponding paragraphs of the specification establish that these elements are generically recited computing elements. Otherwise, the dependent claims do not include additional elements other than those recited in the independent claims. Like the independent claims, the combination of these additional elements is no more than mere instructions to apply the exception using generic computer elements and functionality. Accordingly, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more (i.e. an inventive concept) to the abstract idea. The claims are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190385265 to Liu et. al. (“Liu”) in view of U.S. Patent Publication No. 20190303999 to Hori et. al. (“Hori”).
Claim 1
Liu discloses the following elements:
A rental management system comprising: ([0003] a system for reserving a personal vehicle for a time interval)
a hardware processor executing software, hardware including circuitry, or a cooperation of the software and the hardware configured to operate as ([0052] the computing platform includes a processor including software)
a first acquirer that acquires, via an owner-oriented website, and stores, in a member information database of a storage device rental conditions and vehicle information including information of additional facilities of a vehicle from a terminal used by an owner who rents the vehicle to a user; ([0027] users interact with the smart parking manager via user interfaces; [0031] owners (first users) access the system via user devices to permit their vehicles to be rented; owners can identify time intervals that may be requested, mileage and or geographical limits, etc.; system stores owner-specific preferences set by vehicle owner; [0051] smart parking manager is a web-based application (website))
a second acquirer that acquires and stores, in a user information database of the storage device, usage conditions from a terminal used by a user who borrows a vehicle; ([0032] borrowers (second users) can identify vehicle information preferences and usage conditions via user devices; system can store user preferences)
a matching processor that matches between a vehicle and a user on the basis of the rental conditions and the usage conditions; ([0023] algorithm matches users needing transportation services with those willing to loan their vehicle out rather than park it)
and an incentive rate determiner that determines an incentive rate that is a rate of an amount paid to the owner with respect to a rental fee determined based on the vehicle information and information of additional facilities of the vehicle, . ([0031] owner can set rental fees; [0047] costs to use the vehicles may be based on attributes or characteristics of the vehicles; [0032] borrower preferences for vehicles may include vehicle types etc.)
Liu does not explicitly disclose the specific preferences of at least one of a conference system, a video device, an acoustic device, and an autonomous driving feature. However, Hori discloses a vehicle rental search system in which a user’s vehicle preferences may include availability of elements such as a navigation system, an audio system, a television set, and availability and specifications of a back camera. Hori, paragraph [0024]. Hori also discloses that the lender of the vehicle is the owner of the vehicle in paragraph [0022]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the vehicle rental system of Liu the vehicle rental preferences as taught by Hori in order to “allow the vehicle to be rented and used by a user having a driving tendency which matches, as much as possible, the owner’s own desire.” Hori, paragraph [0066]. 
Claim 2
Liu in view of Hori discloses the elements of claim 1, above. Liu also discloses:
wherein the incentive rate determiner further determines the incentive rate on the basis of the rental conditions. ([0031] owners can identify time intervals that may be requested, mileage and or geographical limits, etc.; owners access the system via user devices; [0048] system updates or adjusts fees based on criteria such as time intervals)
Claim 3
Liu in view of Hori discloses the elements of claim 2, above. Liu also discloses:
wherein the incentive rate determiner determines the incentive rate on the basis of a demand and supply balance obtained from a relationship between the rental conditions and the usage conditions. ([0048] system updates or adjusts fees based on criteria such as the relationship of the requests from users who want to borrow vehicles to the number of vehicles available for use)
Claim 4
Liu in view of Hori discloses the elements of claim 3, above. Liu also discloses:
wherein the incentive rate determiner determines the incentive rate on the basis of a demand and supply balance obtained from past performance information. ([0048] system updates or adjusts fees based on criteria such as the relationship of the requests from users who want to borrow vehicles to the number of vehicles available for use; [0095], [0097]-[0098] system can collect and monitor historical data to update probabilities that services will be available at a particular facility; [0022] parking related services include vehicles available for use at the facility)
Claim 5
Liu in view of Hori discloses the elements of claim 3, above. Liu also discloses:
wherein the incentive rate determiner determines the incentive rate on the basis of a demand and supply balance reflecting a current user's desire. ([0047]-[0048] system updates pricing based on attributes or characteristics of the vehicles including a particular model or type and supply and demand - see Applicant’s originally filed specification [0032] for the broadest reasonable interpretation of “user’s desire” including type of vehicle)
Claim 6
Liu in view of Hori discloses the elements of claim 2, above. Liu also discloses:
wherein the incentive rate determiner determines the incentive rate on the basis of a relationship between a user's desired date of use and a date on which the rental conditions are consistent with the usage conditions. ([0047]-[0048] system updates pricing based on attributes or characteristics of the vehicles including particular times of day; [0031] owners can identify time intervals that may be requested, mileage and or geographical limits, etc.; owners access the system via user devices; [0032] borrowers can enter desired use times; [0023] algorithm matches users needing transportation services with those willing to loan their vehicle out rather than park it)
Claim 7
Liu in view of Hori discloses the elements of claim 1, above. Liu also discloses:
a user-oriented service information provider that provides service information to the terminal used by the user, wherein the user-oriented service information provider provides the user with a result obtained by searching for elements included in the vehicle information as search keys. ([0030] user submits request via user terminal; [0032] borrowers can request use of vehicles parked in a facility including desired times, destinations, vehicle types, pick-up locations, etc.; [0023] algorithm matches users needing transportation services with those willing to loan their vehicle out rather than park it)
Claim 9
Liu discloses the following elements:
A rental management method comprising: ([0021] method for matching a vehicle which would otherwise be parked with individuals who need or desire to rent and/or use the vehicle)
acquiring, via an owner-oriented website, and storing, in a member information database of a storage device, rental conditions and vehicle information including information of additional facilities of a vehicle from a terminal used by an owner who rents the vehicle to a user; ([0027] users interact with the smart parking manager via user interfaces; [0031] owners (first users) access the system via user devices to permit their vehicles to be rented; owners can identify time intervals that may be requested, mileage and or geographical limits, etc.; system stores owner-specific preferences set by vehicle owner; [0051] smart parking manager is a web-based application (website))
acquiring and storing, in a user information database of the storage device, usage conditions from a terminal used by a user who borrows a vehicle; ([0032] borrowers (second users) can identify vehicle information preferences and usage conditions via user devices; system can store user preferences)
matching between a vehicle and a user on the basis of the rental conditions and the usage conditions; ([0023] algorithm matches users needing transportation services with those willing to loan their vehicle out rather than park it)
and determining an incentive rate that is a rate of an amount paid to the owner with respect to a rental fee determined based on the vehicle information and additional facilities of the vehicle. ([0031] owner can set rental fees; [0047] costs to use the vehicles may be based on attributes or characteristics of the vehicles; [0032] borrower preferences for vehicles may include vehicle types etc.)
Liu does not explicitly disclose the specific preferences of at least one of a conference system, a video device, an acoustic device, and an autonomous driving feature. However, Hori discloses a vehicle rental search system in which a user’s vehicle preferences may include availability of elements such as a navigation system, an audio system, a television set, and availability and specifications of a back camera. Hori, paragraph [0024]. Hori also discloses that the lender of the vehicle is the owner of the vehicle in paragraph [0022]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the vehicle rental system of Liu the vehicle rental preferences as taught by Hori in order to “allow the vehicle to be rented and used by a user having a driving tendency which matches, as much as possible, the owner’s own desire.” Hori, paragraph [0066]. 
Claim 10
Liu discloses the following elements:
A computer readable non-transitory storage medium having a program stored therein, the program causing one or more computers constituting a rental management system to: ([0003] a system for reserving a personal vehicle for a time interval; [0058] system may be implemented by a computing device having a non-transitory computer and/or machine readable medium and instructions)
acquire, via an owner-oriented website, and store, in a member information database of a storage device, rental conditions and vehicle information including information of additional facilities of a vehicle from a terminal used by an owner who rents the vehicle to a user; ([0027] users interact with the smart parking manager via user interfaces; [0031] owners (first users) access the system via user devices to permit their vehicles to be rented; owners can identify time intervals that may be requested, mileage and or geographical limits, etc.; system stores owner-specific preferences set by vehicle owner; [0051] smart parking manager is a web-based application (website))
acquire and store, in a user information database of the storage device, usage conditions from a terminal used by a user who borrows a vehicle; ([0032] borrowers (second users) can identify vehicle information preferences and usage conditions via user devices; system can store user preferences)
a matching processor that matches between a vehicle and a user on the basis of the rental conditions and the usage conditions; ([0023] algorithm matches users needing transportation services with those willing to loan their vehicle out rather than park it)
and determine an incentive rate that is a rate of an amount paid to the owner with respect to a rental fee determined based on the vehicle information and additional facilities of the vehicle. ([0031] owner can set rental fees; [0047] costs to use the vehicles may be based on attributes or characteristics of the vehicles; [0032] borrower preferences for vehicles may include vehicle types etc.)
Liu does not explicitly disclose the specific preferences of at least one of a conference system, a video device, an acoustic device, and an autonomous driving feature. However, Hori discloses a vehicle rental search system in which a user’s vehicle preferences may include availability of elements such as a navigation system, an audio system, a television set, and availability and specifications of a back camera. Hori, paragraph [0024]. Hori also discloses that the lender of the vehicle is the owner of the vehicle in paragraph [0022]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to include in the vehicle rental system of Liu the vehicle rental preferences as taught by Hori in order to “allow the vehicle to be rented and used by a user having a driving tendency which matches, as much as possible, the owner’s own desire.” Hori, paragraph [0066]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20190385265 to Liu et. al. (“Liu”) ”) in view of U.S. Patent Publication No. 20190303999 to Hori et. al. (“Hori”) and further in view of U.S. Patent Publication No. 20170337573 to Toprak et. al. (“Toprak”).
Claim 8
Liu in view of Hori discloses the elements of claim 1, above. Liu also discloses that the matching algorithm optimizes the matching process in view of driver and/or renter needs in [0023]. To the extent that Liu does not explicitly disclose receiving an input of a purpose and recommending particular vehicle features, Toprak discloses:
further comprising a user-oriented service information provider that provides service information to the terminal used by the user, wherein the user-oriented service information provider acquires a purpose of using the vehicle from the user, ([0052] system presents users with questions or data collection interface to make recommendations based on user’s answers; [0053] system can receive personal values variables from would be car purchasers to make a recommendation for a vehicle; needs may include indications for things like “a family-sized vehicle” – Applicant’s originally filed specification discloses that “family trip” or “solo trip” are the types of purposes that might be entered)
specifies additional facilities recommended on the basis of the acquired purpose, ([0053] system can receive personal values variables from would be car purchasers to make a recommendation for a vehicle including vehicle type and trim features)
and provides the user with a vehicle including the specified additional facilities. ([0053] system can receive personal values variables from would be car purchasers to make a recommendation for a vehicle including vehicle type and trim features)
Liu discloses matching optimization based on driver/renter needs. Toprak discloses receiving answers to user questions to determine user needs and make vehicle type and feature recommendations therefrom. It would have been obvious to one having ordinary skill in the art before the effective filing date of the application to combine the optimized matching of Liu with the needs-based recommendation of Toprak in order to “remove/overcome the burden of searching for a vehicle configuration, in particular for users who do not have a defined concept of what they need in a vehicle.” Toprak, paragraph [0052]. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Publication No. 20200027184 to Miller discloses a system in which a user can list their vehicle for rental and a user can initiate a service request for using an autonomous vehicle as in [0026]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        
/EMMETT K. WALSH/Primary Examiner, Art Unit 3628